PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


MCANDREWS HELD & MALLOY, LTD
500 WEST MADISON STREET
SUITE 3400
CHICAGO IL ILLINOIS 60661



In re Application of 	:
	PEEL et al.	:	
Application No. 16/997,291	:
Attorney Docket No. 63389US04	:	DECISION ON PETITION
Filed:  August 19, 2020	:	UNDER 37 CFR § 1.59
For:	CAMERA MOUNT SYSTEM	:
					                     :

This is a decision on the petition under 37 CFR 1.59(b), filed May 20, 2021, to expunge information from the above identified application.

The petition is DISMISSED.

Petitioner stated that the information disclosure statement (IDS) and the cited non-patent literature reference submitted on May 18, 2021 should not have been filed, as part of the above reference application. Applicant requests that these papers be expunged from the record and either destroyed or returned to the applicant. 

A proper petition under 37 CFR 1.59(b) to expunge information submitted under MPEP § 724.05, or that should have been submitted under MPEP § 724.02 (as where proprietary information is submitted in an information disclosure statement but inadvertently not submitted in a sealed envelope as discussed in MPEP § 724.02) must contain:

(A) the Office can effect such return prior to the issuance of any patent on the application in issue; 
(B) it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted; 
(C) the information has not otherwise been made public; 
(D) there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted; 
(E) it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and 
(F) the petition fee as set forth in 37 CFR 1.17(g) is included.

The petition fails to meet requirements (B)-(D) and (F) above. For the foregoing reasons, the petition is DISMISSED.

Any inquiry regarding this decision should be directed to Supervisory Patent Examiner, Troy Chambers at (571) 272-6874.



/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696                                                                                                                                                                                                        
____________________________
Namrata Boveja, Acting Director
Technology Center 3600
(571) 270-1490


/TC//SB/: 08/23/2022